AMENDMENT SIX
TO THE FLEETBOSTON FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(1996 Restatement), AS AMENDED

          WHEREAS, the Human Resources and Board Governance Committee of the
Board of Directors of FleetBoston Financial Corporation has determined that it
is desirable to amend The FleetBoston Financial Corporation Supplemental
Executive Retirement Plan (1996 Restatement), as amended (the “Plan”), as
permitted by Article 7 of the Plan.

          NOW THEREFORE, the Plan is hereby amended as follows, effective as of
the date hereof:

          The following item 3 is hereby added after item 2 (“Mr. Breitman”) of
Section A of Appendix A:

3.        Mr. Terrence Murray. Mr. Murray shall be entitled to receive a
retirement benefit (the “Retirement Benefit”) determined under the Plan, subject
to the following:

• Notwithstanding anything to the contrary in the Plan, including section
5.1(a)(ii) of the Plan, the term “Average Annual Compensation” under the Basic
Plan shall be defined as the average of the highest three years’ Form W-2, Box 1
compensation for the 1996 to 2000 calendar years, plus any amounts of
compensation deferred by the Participant under the Company’s deferred
compensation plans for such years that would have been includible in the
Participant’s gross income for Federal income tax purposes for such years but
for such deferral.   • Notwithstanding anything in the Plan to the contrary,
fifty-five percent (55%) to sixty-five percent (65%), as elected by Mr. Murray
at retirement, of the value (based on the 1983 Group Annuity Mortality Table for
Males and the interest rate used for lump sum calculation purposes described in
the next sentence) of the Retirement Benefit will be payable in the form of a
100% Qualified Joint and Survivor Annuity. The remaining portion of the value of
the Retirement Benefit will be payable as a twenty-year certain only payment
(the “Twenty-Year Certain Only Portion”) commencing at such time as elected by
Mr. Murray at least twelve months prior to retirement, with remaining payments,
if Mr. Murray should die before receiving the twenty payments, payable for the
remainder of the 20-year period to the beneficiary or beneficiaries designated
by Mr. Murray during his lifetime, provided that if at the time of Mr. Murray’s
death no beneficiary shall have been designated by Mr. Murray or all such
beneficiaries shall have died within the 20-year period, the unpaid amounts of
the Twenty-Year Certain Only Portion shall be paid to The Murray Family
Charitable Foundation. Notwithstanding the foregoing, if Mr. Murray makes a
written election at least twelve months prior to retirement (the “First
Election”), the Twenty-Year Certain Only Portion will be payable at such time or
times on or after retirement as so elected, either in a single lump sum or in up
to eighteen annual payments, with the remainder payable as a lump sum, with any
such lump sum payments calculated using the interest rate that would be used at
the



  relevant time pursuant to the rules of section 1.2(1) of the Basic Plan (as in
effect on September 21, 2001) for an “Actuarial Equivalent” lump sum (the “GATT
Rate”), plus 150 basis points; provided, however, that, at Mr. Murray’s sole
election, no less than twelve months prior to the previously elected payment
date for a lump sum in accordance with the First Election (or to the extent
applicable, any Subsequent Election), Mr. Murray may elect to change such
payment date (a “Subsequent Election”) to a date not less than twelve months
after the lump sum payment date Mr. Murray originally elected in his First
Election (or the to extent applicable, any Subsequent Election); provided,
further, that, notwithstanding the payment date elected in the First Election or
a Subsequent Election, in the event the GATT Rate, as published for the month
prior to the month in which his lump sum is to be paid (whether pursuant to a
First Election or a Subsequent Election), is greater than six and three quarters
percent (6-3/4%) (the “Threshold Rate”), then the lump sum shall not be paid,
and Mr. Murray shall continue to receive annual payments with respect to the
Twenty-Year Certain Only Portion, however, Mr. Murray shall receive the lump sum
on the date that is twelve months following the date Mr. Murray previously
elected pursuant to his most recent election on file (whether pursuant to a
First Election or a Subsequent Election), if the GATT Rate is below the
Threshold Rate; provided, further, that, without regard to whether the Threshold
Rate exceeds the GATT Rate, Mr. Murray will be paid the remaining portion of the
Twenty-Year Certain Only Portion in a lump sum on the second anniversary of the
date that Mr. Murray elected in his most recent election on file (whether
pursuant to a First Election or a Subsequent Election), unless Mr. Murray elects
to change such payment date by making a Subsequent Election no less than twelve
months prior to such payment date. If Mr. Murray should die before receiving the
entire Twenty-Year Certain Only Portion, the right to make Subsequent Elections
shall inure to the benefit of his designated beneficiary.

          IN WITNESS WHEREOF, this Amendment Six is adopted pursuant to the
authority of the Committee and is executed by a duly authorized officer of the
Company on the 10th day of October, 2001.


  FLEETBOSTON FINANCIAL CORPORATION             By:        /s/ WILLIAM C.
MUTTERPERL                 Name: William C. Mutterperl  Title: Executive Vice
President, Secretary and
General Counsel